Case: 20-50253     Document: 00515717663         Page: 1     Date Filed: 01/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 25, 2021
                                  No. 20-50253
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gabriel A. Luna,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:18-CR-259-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Gabriel A. Luna appeals his 210-month sentences for conspiring to
   possess with intent to distribute and to distribute methamphetamine and
   cocaine. He contends that the district court erred by assigning him two
   criminal history points under U.S.S.G. § 4A1.1(d) for his 2015 conviction for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50253      Document: 00515717663          Page: 2   Date Filed: 01/25/2021




                                    No. 20-50253


   manufacturing or delivering cocaine under Texas Health and Safety Code
   § 481.112(a) (2015 drug conviction) rather than treating that conviction as
   relevant conduct.
          Under the Sentencing Guidelines, two points are added “if the
   defendant committed the instant offense while under any criminal justice
   sentence.” § 4A1.1(d). The term “criminal justice sentence” is, in turn,
   defined as “a sentence countable under § 4A1.2.” § 4A1.1, comment. (n.4).
   Under U.S.S.G. § 4A1.2(a)(1), a “‘prior sentence’ means any sentence
   previously imposed upon adjudication of guilt . . . for conduct not part of the
   instant offense.” “[T]he critical inquiry of what constitutes conduct not part
   of the instant offense focuses on [whether the conduct was] relevant
   conduct” under U.S.S.G. § 1B1.3. United States v. Yerena-Magana, 478 F.3d
   683, 688 (5th Cir. 2007) (internal quotation marks and citation omitted).
   “Relevant conduct includes ‘all acts and omissions . . . that were part of the
   same course of conduct or common scheme or plan as the offense of
   conviction.’” United States v. Benns, 740 F.3d 370, 373 (5th Cir. 2014)
   (quoting § 1B1.3(a)(2)).
          The determination of what constitutes relevant conduct is a finding of
   fact that we ordinarily review for clear error. United States v. Brummett, 355
   F.3d 343, 345 (5th Cir. 2003). However, because Luna did not raise his
   argument in the district court, we review only for plain error. See Puckett v.
   United States, 556 U.S. 129, 135 (2009).
          The offense conduct and sentence associated with the 2015 drug
   conviction predated Luna’s actual participation in the instant conspiracies,
   as described in the factual resume and presentence report, by nearly three
   years. See § 1B1.3, comment. (n.5(C)) (“[O]ffense conduct associated with
   a sentence that was imposed prior to the acts or omissions constituting the
   instant federal offense . . . is not considered as part of the same course of




                                         2
Case: 20-50253      Document: 00515717663          Page: 3    Date Filed: 01/25/2021




                                    No. 20-50253


   conduct or common scheme or plan as the offense of conviction.”).
   Moreover, the 2015 drug conviction and the instant convictions share none
   of the same criminal actors outside of Luna and have materially different
   offense elements. Compare Tex. Health & Safety Code Ann.
   § 481.112(a), with 21 U.S.C. § 846; see United States v. Rodriguez, 831 F.3d
   663, 666 (5th Cir. 2016) (setting forth essential elements of federal drug
   conspiracy). Luna therefore fails to show that the district court plainly erred.
   See Puckett, 556 U.S. at 135.
          AFFIRMED.




                                          3